Citation Nr: 1315911	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  10-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for bilateral knee disability (claimed as residuals of frostbite). 

3.  Whether new and material evidence to reopen a claim for service connection for a heart disorder (previously characterized as rheumatic heart disease, and initially claimed as a heart murmur), has been received.

4.  Entitlement to an initial, compensable rating for bilateral hearing loss. 

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an effective date earlier than December 17, 2008 for the award of service connection for PTSD.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1948 to December 1952, including service in Korea.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, denied service connection for pes planus and for residuals of frostbite of the bilateral knees; declined to reopen a previously disallowed claim for service connection for a heart disorder (previously characterized as rheumatic heart disease and claimed as a heart murmur); and granted service connection and assigned a 0 percent (noncompensable) rating for bilateral hearing loss, effective August 6, 2008.  In April 2009, the Veteran filed a notice of disagreement (NOD.)  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

This appeal to the Board also arose from a July 2012 rating decision in which the RO granted service connection and assigned a 30 percent rating for (PTSD), effective December 17, 2008..  In August 2012, the Veteran filed an NOD with the assigned rating and effective date.  A SOC was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

Because the appeal involves disagreement with the initial rating assigned following the awards of service connection for bilateral hearing loss and PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Also, in characterizing the claim involving a heart disorder as a request to reopen a previously denied claim, the Board has considered the Federal Circuit's decision in  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As explained in more detail below, in a 1960 unappealed rating decision, the RO denied service connection for a heart disability (then characterized as rheumatic heart disease and claimed as a heart murmur).  Although characterized slightly differently, the Veteran's current claim for a heart murmur and irregular heartbeat is for essentially the same symptoms as were previously considered in 1960.   Accordingly, new and material evidence is needed to reopen the claim.  Id.  

In December 2002, the Acting Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

As a final preliminary matter, the Board notes that in an August 2011 brief, the Veteran raised the issue of service connection for an organic ear disorder manifested by vertigo and dizziness.  As the RO has not considered this matter, the   Board does not have jurisdiction over it; hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  There is no competent, credible and probative evidence of current bilateral pes planus..  

3.  There is no competent, probative medical evidence of any residuals of frostbite of either knee. 

4.  There is no competent, probative evidence of any left knee disability.

5.  Condrocalcinosis of the right knee first manifested more than one year after service discharge and is not medically related to exposure to cold weather or any other aspect of service. 

6.  In January 1960, the RO denied service connection for a heart disorder (then  characterized as rheumatic heart disease, and initially claimed as a heart murmur); although notified of the denial in a January 1960 letter, the Veteran did not initiate an appeal.  

7  No new evidence associated with the claims file since the January 1960 denial,  when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a heart disorder, or raises a reasonable possibility of substantiating that claim.

8.  Since the August 2008 effective date of the award of service connection, the Veteran's hearing impairment has been assessed as Level I in the right ear and Level III in the left ear.  

9.  Since the December 2008 effective date of the award of service connection, the Veteran's PTSD has been manifested by symptoms such as nightmares, intrusive memories, social isolation, hypervigilance, suspicion of others, irritability, depression, interrupted sleep, and lack of anger control; collectively, these symptoms have resulted in mild to moderate overall impairment but have not resulted in, at least, occupational and social impairment with reduced reliability or productivity..  

10.  On December 17, 2008, the RO received the Veteran's initial claim for service connection for PTSD.

110.  The record contains no statement or communication from the Veteran, prior to December 17, 2008 that constitutes a pending claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for service connection for bilateral knee disability (claimed as residuals of frostbite) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.103, 3.159. 3.303, 3.304, 3.307, 3.309 (2012).

3.  The January 1960 rating decision in which the RO denied service connection for a heart disorder (then characterized as rheumatic heart disease, and claimed as a heart murmur) is final;  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104,  20.302, 20.1103 (2012).

4.  As evidence received since the RO's January 1960 denial is not new and material, the criteria for reopening the claim for service connection for a heart disorder (previously characterized as rheumatic heart disease, and claimed as a heart murmur) are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

5.  The criteria for a compensable rating for bilateral hearing loss are not met at any time pertinent to this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85 (2012).  

6.  The criteria for a rating in excess of 30 percent for PTSD are not met at any time pertinent to this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).  

7.  The claim for an effective date earlier than December 17, 2008 for the award of service connection for PTSD is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

At the outset, the Board notes that, as regards the Veteran's earlier effective date claim, he and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect thereto.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran in connection with this claim.  As is explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Pertinent to the remaining claims on appeal, the Board points out that notice  requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In a September 2008 pre-rating letter, the RO provided notice that met the VCAA's requirements, particularly with respect to the claims for service connection, the request to reopen, and the claim for higher initial rating for bilateral hearing.  The letter informed the Veteran of what is needed to substantiate a claim for service connection, and provided explanation of the means for assigning a rating and effective date.  The letter also provided the reasons for the previous denial of service connection for a heart disorder and VA's and the Veteran's respective responsibilities to obtain relevant evidence.  Post rating, after awards of service connection and the Veteran's disagreement with the initial ratings assigned, the January 2010 and October  2012 SOCs set forth the criteria for higher ratings for bilateral hearing loss and PTSD, respectively (the timing and form of which suffices, in part, for .  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of October 2008, August 2009, and May 2012 VA examinations.  Also of record and considered in connection with the appeal are various written statements and briefs provided by the Veteran (prepared "with assistance from an anonymous Veterans Agent") and by his designated representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.

II.  Analysis

The Veteran served as a U.S. Army engineer with service in Korea in 1951-52.  He contends that he has bilateral pes planus, residuals of frostbite of the bilateral knees, and rheumatic heart disease or heart murmur that first manifested in service.  He contends that his bilateral hearing loss and PTSD are more severe than are contemplated by the initial ratings and that an earlier effective date for service connection for PTSD is warranted.  

A.  Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the required elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases (to include arthritis) shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (1 year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion) are limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case by case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that each claim for service connection must be denied. 

Service personnel records show that the Veteran served as an engineer assigned to an anti-aircraft artillery unit at an air force base in Korea in 1951-52.  There is no evidence of personal combat awards or badges.  The Veteran was in military confinement for all but three weeks between January and July 1952.  

In an August 2008 claim and in statements in October 2008, December 2008 and April 2009, the Veteran reported that he sustained frostbite of both knees while standing guard duty in extreme cold weather in Korea.  He reported that he experienced bilateral knee stiffness while on post and was relieved and warmed in a tent but did not seek or receive any medical treatment.  He also reported that he was told by a medical examiner at the time of his discharge that he had pes planus but did not report experiencing any foot symptoms or dysfunction.  The Veteran's statements that he was exposed to cold weather on guard duty are competent and credible as those duties and environment are consistent with the place, dates, and nature of his service.  However, the circumstances do not involve combat action.  Therefore, lay statements are not sufficient, alone, to establish that he sustained foot or cold weather injuries to the knees with chronic residuals.

Service treatment records include outpatient treatment records for clinic care in Korea but are silent for any symptoms, diagnoses, or treatment for frostbite, foot or knee injury.  The records show that the Veteran sustained a concussion, facial laceration, contusions, and abrasions in a motorcycle accident in California in October 1950.  In the report of a December 1952 discharge examination, a military physician noted no history of cold injury or foot or knee abnormalities.   

In December 1959, the Veteran underwent a VA examination.  An orthopedic physician noted, "Veteran has no orthopedic complaints at this time and no orthopedic disabilities have been presented over the 9 intervening years since accident."  Another physician noted no gait defect, good posture, and good coordination.  

VA outpatient treatment records starting in February 2005 are entirely silent for any symptoms, diagnoses, or treatment for pes planus or other foot disorder.  

In January 2008, a VA primary care physician noted the Veteran's report of bilateral knee pain.  On examination, the physician noted a normal gait with no swelling or effusion and a full range of motion.  The physician diagnosed possible degenerative joint disease.  X-rays showed bilateral chondrocalcinosis of the right lateral meniscus but no other abnormalities in either knee.  Subsequent primary care encounters showed continued symptoms of right knee pain but examiners noted no swelling, abnormal gait, or limitation of range of motion.  Magnetic resonance images were not obtained because the Veteran had a permanent pacemaker.  At no time did the Veteran report cold weather exposure to his primary care providers.  

Given the above-cited evidence, the Board finds that service connection for bilateral pes planus is not warranted.  There simply is no competent, credible, and probative evidence of a current disability, or evidence that any such disability, should it exist, it is in any way medically-related to service.  Although pes planus, or flat feet, a disability capable of lay observation, is the type of disability that the Veteran may be able to establish on the basis or his own assertions (see, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002), here, such assertions are not deemed credible.  Curiously, the Veteran did not complain of flat feet in service, nor has any examiner during or since service diagnosed flat feet.  While, in September 2008, the Veteran was advised to identify or submit evidence of a current disability. no private or VA medical evidence of a diagnosis of bilateral pes planus is of record.  Likewise, although the Veteran is competent to report that he was told by the discharge physical examiner that he had pes planus, his report of what a doctor purportedly told him does not constitute an actual medical diagnosis (see, e.g., Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, in this case, the Veteran's assertion as to an in-service diagnosis of pes planus  is not deemed credible because it is inconsistent with the separation examination report, as well the symptoms and observations of a VA orthopedic examiner noted in the December 1959 examination report.  

The Board also determines that service connection for the claimed residuals of frostbite of the bilateral knees, or any knee disability, is not warranted.  Although the Veteran likely performed duties outdoors in extreme cold weather and on one occasion experienced knee stiffness, there is no credible evidence that he sustained frostbite during service.  The Veteran reported that his only treatment was to warm up, and records show that he completed his tour of duty in Korea and his term of enlistment with no further treatment or restriction of duty.  He neither reported nor did an examiner observe any knee symptoms at the time of discharge or in a VA orthopedic examination in December 1959.  The Board concludes that the Veteran's lay reports of frostbite and knee stiffness since the event in service are not credible as they are inconsistent with the reports of service and VA medical examinations during which he had the opportunity to report all his symptoms.  

Furthermore, as with bilateral pes planus, for the left knee, the Board emphasizes that there is no competent, credible-and hence, not probative-evidence of any current disability.  In this regard, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Absent competent, credible evidence of the fundamental requirement of current disability, there simply is no predicate for an award of service connection for the claimed disability-on any basis.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Moreover, as for the right knee, post service records show a 2008 diagnosis only of chondrocalcinosis of the right knee with no reference to cold weather injury or any other aspect of service by any medical professional.  Hence, although there is evidence of a current right knee disorder, that disorder is not shown to have been incurred in, or to be medically-related to any incident or  aspect of, the Veteran's military service/  t disorder is.

Furthermore, to whatever extent the statements of the Veteran and/or his representative have been offered in an attempt to establish that the Veteran has left knee disability, or that there exists a medical nexus between current right knee arthritis and service, such attempt must fail.  Matters of diagnosis and etiology of complex medical disabilities-to include arthritis-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Here, as neither the Veteran nor his representative is shown to have appropriate medical training or expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which each of these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions in this regard have no probative value.  

The Board has considered whether a VA examination and opinion is required for the foot and/or knee claims.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case. however, as indicated, there is no competent, credible evidence of current bilateral pes planus or a left knee disability, nor is there any credible evidence of "persistent or recurrent symptoms" of either pes planus or right knee disability.  Moreover, specifically as regards the right knee, as noted, there is clearly the absence of credible evidence of any in-service injury, to include claimed frostbite.  On these facts, a remand of this claim-or, indeed, any other service connection claim under consideration-to obtain a medical opinion as to etiology of current disability would, in essence, improperly place any examining physician in the Board's role of a fact finder.  In other words, any medical opinion which provided a nexus between the Veteran's current disability and either an undocumented incident of his military service or another undocumented incident supplied by the Veteran as medical history would necessarily be based solely on speculation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).   Therefore, even the low threshold for obtaining a VA examination/medical opinion in connection with the right knee claim has not been met.  

For all the foregoing reasons, the claims for service connection for bilateral pes planus, and bilateral knee disability (claimed as residual to frostbite) must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B . Request to Reopen 

The RO denied the Veteran's claim for a heart disorder (then characterized as rheumatic fever and claimed as a heart murmur) in January 1960.  The evidence of record at the time consisted of service personnel and treatment records, the Veteran's statement that he had been told by a discharge physical examining physician that he had a heart murmur, and records associated with a December 1959 VA special cardiovascular examination.

The basis for the RO's January 1960 denial was essentially that the evidence did not show the onset of a heart abnormality or disorder in service.  Service treatment records, including the discharge examination report, are silent for any cardiovascular abnormalities.  The VA physician in December 1959 concluded that the Veteran's occasional irregular heart beat was a minimal AV block and mild systolic murmur.  The physician concluded that the murmur was probably a residual of an old rheumatic infection of the heart.  

Although notified of the denial in January 1960, the Veteran did not initiate an appeal of the RO decision.  See 38 C.F.R. § 19.1a (1956).   No additional evidence was received within one-year following notification of the denial, and no additional service records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's January 1960 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO received the Veteran's petition to reopen the claim for service connection for a heart disability in August 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19  (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim is the RO's January 1960 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since January 1960, the following evidence has been added to the claims file.: VA primary care treatment records dated in May 2008 relevant to the results of a cardiovascular stress test and placement of a pacemaker; and October 2011 and February 2012 statements from the Veteran that he was stationed at Elgin Air Force Base, Florida as well as at Kusan Air Base in Korea.  In an April 2009 notice of disagreement and briefs dated in August 2009, October 2011, and November 2012, the Veteran contended that service connection for a heart murmur is warranted on a presumptive basis for chronic illnesses in wartime and for exposure to herbicide.  In a brief associated with an October 2009 substantive appeal, the Veteran noted that he performed duties removing mines in Korea in direct contact with herbicide. 

The Board finds that the VA outpatient treatment records are new because they had not been previously considered but are not material as they show the same disorder evaluated in 1960 but do not address the onset or etiology of any heart disorder, to include a heart murmur or current arrhythmia.  The Veteran's report of his two duty stations is not new as his duty stations and assignments were shown in his service treatment records and have been considered.  Moreover, the Veteran was stationed at Edwards Air Force Base (not Elgin Air Force Base), and Kusan Air Base in Korea was not located at or near the Demilitarized Zone (DMZ) where herbicides were used from 1968 to 1971.  The DMZ was not established until the cessation of hostilities in July 1953, after the Veteran's service.  The Veteran's duties involving explosives clearing and demolition were performed while stationed in Okinawa.  In Korea, the Veteran was assigned to an engineering company attached to an anti-aircraft gun battalion at the Kusan Air Base.  

Regarding the Veteran's new theories of entitlement, the Board notes that the provision for wartime presumptive service connection for cardiovascular diseases was in effect at the time of the January 1960 decision.  See 38 C.F.R. § 3.80, 3.86 (1956).  Even though the presumption of service connection for certain diseases based on exposure to herbicide was not in effect in 1960, a regulatory change in an evidentiary burden does not constitute either new and material evidence to reopen a claim nor an intervening change in law to create a new basis for entitlement.  Routen v. West, 142 F.3d 1434, 1440, 1442 (Fed.Cir.1998).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a heart disorder (previously characterized as rheumatic heart disease, and claimed as a heart murmur) are not met, and that the January 1960 denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, further development of the claim is not warranted, and the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

C.  Claims for Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 


1. Hearing Loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85,  Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.   When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

In October 2008, a VA audiologist noted the Veteran's military history of exposure to explosive detonations and anti-aircraft and small arms fire in service.  After service, the Veteran was employed as a barber and used power tools with ear protection.  The Veteran reported that he experienced difficulty hearing in high background noise.  He reported no history or current symptoms of ear disease or balance deficits.  

On audiometric testing, the air conduction pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
30
30
35
60
40
LEFT
25
40
40
60
41

Speech discrimination was 92 percent in the right ear and 76 percent in the left ear.  The audiologist diagnosed high frequency sensorineural hearing loss, mild on the right and moderate on the left.   

The Board notes that the examination was performed by an appropriately qualified examiner using testing techniques specified by the regulations and with data applicable to the rating criteria.  In subsequent statements dated through November 2012, the Veteran has not reported that he sensed a degradation of his hearing acuity since the October 2008 examination.  As such, the report of that examination is adequate for rating purposes. 

Applying the results obtained on testing in October 2008 to the rating schedule does not result in a higher rating.  From Table VI, the numeric designation of hearing impairment is I for the right ear and III for the left ear.  From Table VII, the percentage rating is noncompensable.  Moreover, none of the test results indicate an exceptional pattern of hearing impairment in either ear so to warrant application of the alternative tables referenced in 38 C.F.R. § 4.86.

The Board emphasizes that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in these matters and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 .

The Board further points out that, while the functional effects of hearing loss may be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative has asserted the Veteran's entitlement to a higher, extra-schedular rating for bilateral hearing loss, and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  In this case, the only functional effect asserted, and noted by the October 2008 examiner, is that the Veteran experiences difficulty hearing in high background noise.  This assertion, without more, in no way indicates that the Veteran's hearing loss is so exceptional or unusual as to render the schedular criteria for rating the disability inadequate.  See 38 C.F.R. § 3.321(b)(1) (2012).  

As a final point, the Board notes that, in an October 2011 brief, the Veteran, through his representative, contended that his bilateral hearing loss should have been rated under diagnostic codes for vertigo, such argument is without merit.  The Board points out that service connection has only been granted for bilateral hearing loss.  While symptoms of vertigo, dizziness, and peripheral vestibular disorders are rated as diseases of the ear, such symptoms were not a component of the award of service connection and compensation awarded in the November 2008 rating decision from which this appeal ensued.

For all the foregoing reasons, there is no basis for staged rating of the Veteran's bilateral hearing loss, pursuant to Fenderson, and the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not for application in this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App at 53-56.



2.  PTSD

The initial, 30 percent rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.   38 C.F.R. §§ 4.126, 4.130.
 
Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996), GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996);Carpenter v. Brown,  8 Vet. App. 240 1995). However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

According to the DSM-IV, GAF scores from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The RO received the Veteran's claim for service connection for PTSD in December 2008.  The Veteran reported that while serving in Korea he provided first aid to a fellow soldier who had been severely injured and disfigured in an attempt to disarm a mine. 

VA outpatient mental health records are dated beginning in January 2009.  In an initial intake interview, the Veteran reported troubling memories of his military experiences, feelings of depression, difficulty with concentration, and anxiety.  A family practice physician diagnosed anxiety disorder and assigned a GAF score of 60 and referred the Veteran for further evaluation of PTSD symptoms.  The next month, the Veteran was evaluated by a VA social worker on several occasions and presented the same symptoms.  The social worker diagnosed PTSD and assigned GAF scores of 65 and 58.  The Veteran participated in individual and group therapy through July 2009 and was prescribed anti-depressive medication.    

In August 2009, a VA contract psychiatrist examined the Veteran and noted the description of the traumatic event and the Veteran's emotional reaction to recurrent thoughts.  The Veteran reported symptoms such as nightmares, intrusive memories, social isolation, hypervigilance, suspicion of others, irritability, depression, interrupted sleep, and lack of anger control.  The Veteran reported some anxiety without panic attacks but and denied hallucinations, delusions, obsessive rituals or recent suicidal thoughts.  The Veteran reported that he had a stable, long term marriage and good relationships with children and grandchildren.  The Veteran was a self-employed barber working full time, although with a decreasing number of customers, and was active as a musician at his church.  On examination, the psychiatrist noted satisfactory orientation, concentration, memory, and effective but slow communication skills.  There was no impairment of insight, judgment, or abstract thinking.  The psychiatrist noted that the Veteran was able to manage his own affairs and continue to work but was socially isolated and withdrawn when not working.  The psychiatrist concluded that slight memory deficits were caused by age and not by a psychiatric disorder.  The psychiatrist diagnosed PTSD related to the traumatic event in service and assigned a GAF score of 50.  

In December 2009, the RO denied service connection for PTSD because the occurrence of the non-combat stressor could not be verified.  Following a change to the evidentiary criteria of 38 C.F.R. § 3.304 (f) (3), in July 2010, the RO requested that the Veteran be scheduled for another VA mental health examination. 

In July 2012, a VA contract psychologist noted a review of the claims file and noted the Veteran's description of several traumatic events in service including the injury to his fellow soldier, clearing mines, demolition work, fighting a fire in a fuel depot, and taking cover to avoid a sniper.  The psychologist noted that the Veteran experienced symptoms such as recurrent intrusive thoughts and dreams, avoidance of activities and people, irritability, restricted affect, anxiety, and depressed mood.  The psychologist did not note symptoms such as deficits in memory, speech, judgment, abstract thinking, difficulty in establishing effective work and social relationships, or ability to adapt to stressful situations.  The psychologist noted that the Veteran continued to be active as a musician at his church, but did not assign a GAF score.  

In an August 2012 notice of disagreement, the Veteran reiterated the same symptoms noted by the July 2012 examiner but also noted that he had a compromised relationship with his spouse.  In a November 2012 brief, the Veteran noted that a 100 percent rating should be assigned because PTSD was aggravated by other nonservice-connected disorders including heart disease, hypertension, chronic obstructive pulmonary disease, rectal cancer, and arthritis.  

The above-cited evidence reflects that, pertinent to this appeal, the Veteran's PTSD has been manifested by such symptoms as nightmares, intrusive memories, social isolation, hypervigilance, suspicion of others, irritability, depression, interrupted sleep, and lack of anger control.  Considering the type and extent of the Veteran's psychiatric symptomatology in light of the applicable rating criteria, the Board finds that, since the effective date of the award of service connection, the initial 30 percent rating assigned is the  most accurate and factually supported disability rating for the Veteran's PTSD.  

Examiners and therapists have noted that the Veteran has experienced recurrent unpleasant memories of the traumatic events as well as interrupted sleep and some degree of voluntary social isolation.  On the other hand, the Veteran has maintained strong family relationships and, for at least part of the period in question, was able to continue his self employment.  While the Veteran is certainly competent to report his symptoms, here, the Board accords little probative weight to the Veteran's assertion of a strained marital relationship-advanced in connection with this appeal-because it is inconsistent with his other reports of a long-term successful marriage and good family relationships.  Moreover, even though he has  reported occasional irritability, he was able to continue work as a barber that required interaction with customers.  Moreover, he has been active in his church in a manner that requires social contact.  GAF scores assigned in 2009-65, 58, and 50-are indicative of mild, or, at most, moderate occupational and social impairment-consistent  with no more than the initial 30 percent rating assigned..  

The Board finds that the 2009 and 2012 VA examination reports are adequate for evaluation purposes because the examiners accurately noted the history of the traumatic events, the Veteran's occupation and social relationships, and the current symptoms associated with the diagnosis of PTSD that can be applied to the rating criteria.  The 2012 examiner did not assign a GAF score.  Nevertheless, the examiner described the symptoms present and absent at the time and the Veteran's on-going functional relationships.  These observations are adequate to show that the Veteran's disorder and the resulting occupational and social impairment there from have been relatively consistent and had not become more severe since the earlier examination in 2009.  

At no point since the effective date of the award of service connection has the Veteran's psychiatric impairment been shown to result in at least occupational and impairment with reduced reliability or productivity-the level of impairment warranting the next higher, 50 percent rating.  The Veteran has manifested no difficulty with thought processes, communications, or memory.  He has been able to manage his daily affairs, accomplish all daily activities in the home, and participate in family and church activities.  Even though he has preferred to maintain a limited social group and has had occasional episodes of irritability, there is no evidence of disruptive behavior of a degree that would impair routine activities.  There is no evidence of such symptoms as panic attacks or flattened affect, and the medical reflect no observation by any examiner or documented report from the Veteran that he had to cease his business because of his PTSD.  

As the criteria for the next, higher, 50 percent rating are not met, it logically follows that the criteria for an even higher rating-70 or 100 percent-are likewise not met.

As a final point, the Board notes that the Veteran has contended that the rating for PTSD should be increased because of the impact of several nonservice-connected disorders; however, such is shown objectively.  The medical evidence demonstrates that the applicable rating criteria contemplate the range and degree of severity of his mental health symptoms, and neither the Veteran nor his representative has contended otherwise.  Moreover, none of the examiners or therapists have noted that his PTSD symptoms were aggravated by physical disorders.   


For  all the forgoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  See also Gilbert, 1 Vet. App. at 53-56. 

D.  Earlier Effective Date for the Award of 
Service Connection for PTSD

The effective date for the grant of service connection based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

A "claim" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits." 
38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The basic facts in this case are not in dispute.  The RO received the Veteran's claim for PTSD on December 17, 2008.  The Veteran does not contend nor does the record show any earlier request for compensation for any form of a psychiatric disorder. 

In September 1959, the RO received the Veteran's claim for service connection for a heart murmur and for recurrent headaches as a residual of injuries in an automobile accident.  There was no indication in the claim or on subsequent VA examination in December 1959 of any mental health symptoms.  No other communications from the Veteran suggesting that he was seeking disability compensation were received until August 2008 when the Veteran filed claims for several physical disorders.  There was no mention of psychiatric symptoms or diagnoses.  The earliest VA treatment records in the claims file addressing psychiatric symptoms are dated in January 2009, after the receipt of the claim on December 17, 2008. 

The above-cited evidence clearly reflects that, on December 17, 2008, the RO received the Veteran's initial claim for service connection for PTSD, and that the record contains no statement or communication from the Veteran that constitutes a pending claim for service connection for PTSD prior to that date pursuant to which the benefit ultimately awarded could have been granted.

In this case, the Veteran appears to seek entitlement to an earlier effective date for the award of service connection on the basis of his belief that his heart disease caused or aggravated his  PTSD.  As noted, however, the Board herein denies the request to reopen the claim for service connection for a heart disorder; hence, service connection for heart disease has not been established.  The Board further notes, in any event, that even if the Veteran's psychiatric symptoms arose at an earlier date, and were and/or are associated with heart disease, the fact remains that, in this case, the Veteran's first claim for service connection for PTSD was filed on December 17, 2008.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. As, on these facts, no effective date for the award of service connection for PTSD earlier than December 17, 2008 is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for bilateral pes planus is denied.  

Service connection for bilateral knee disability (claimed as residuals of frostbite) is denied. 

As new and material evidence to reopen a claim for service connection for a heart disorder (previously characterized as rheumatic heart disease and claimed as a heart murmur) has not been received, the appeal as to this issue is denied.

An initial, compensable rating for bilateral hearing loss is denied. 

An initial rating in excess of 30 percent for PTSD is denied.  

An effective date earlier than December 17, 2008 for the award of service connection for PTSD is denied.  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


